DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.

Claims 1-7, 13, and 14 are amendedClaims 1-14 are pending


Response to Arguments
1.) Applicant’s amendment to claims 1, 13, and 14 filed on 3/25/2021 regarding “after the predetermined temporary trial period, restoring the difficulty level required to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date

1.) Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110125509, Lidstrom 	In regards to claim 14, Lidstrom teaches an information processing apparatus, comprising:a hardware processor (see US 20110125509, Lidstrom, fig. 4, item 404[data processor]) programmed to:detect a degree of inconvenience to a user in performing an operation of the information (see US 20110125509, Lidstrom, para. 0022, 0034 and fig. 2, step 208, where usage pattern features and behavior [e.g. degree of usage inconvenience] may be extracted[202] and used to determine which features of service usage are relevant for temporarily[i.e. period of time] adapting a service level for a user);  	set an authority level of the user in accordance with at least the detected degree of inconvenience(see US 20110125509, Lidstrom, para. 0045 and fig. 2, step 208, where a user’s service level is adapted[i.e. set][208] based on the monitoring[200] of service usage and behavior[e.g. degree of inconvenience); 	setting, wherein the detected degree of inconvenience of the user is based on a number of time the user performs the operation during the predetermined temporary trial period(see US 20110125509, Lidstrom, para. 0023, where a user may be classified based on the number of times a user has invoked a service[i.e. operation]). 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160352752, Bush in view of US 20110125509, Lidstrom 
 	In regards to claim 1, Bush teaches an information processing apparatus comprising: a hardware processor programmed to: 	increase a difficulty level required for a user to perform an operation of the information processing apparatus for a predetermined temporary trial period (see US 20160352752, Bush, para. 0023, where a user requests and receives temporary access authorization to perform a desired operation, wherein the desired operation may entail performing a repair [i.e. a more difficult operation]); 	after the predetermined temporary trial period, restoring the difficulty level required to perform the operation to a state before the predetermined temporary trial period(see US 20160352752, Bush, para. 0019, where access privileges are restored to the original level after a temporary level increase); 	Bush does not teach then detect the user’s activity relating to the operation during the predetermined temporary trial period and;(see US 20110125509, Lidstrom, para. 0036, 0039 and fig. 2, where a user’s service usage and behavior are monitored)  and; 	an authority level of the user with respect to the operation based on at least the detected activity during the predetermined temporary trial period(see US 20110125509, Lidstrom, para. 0045 and fig. 2, step 208, where a user’s service level is adapted[208] based on the monitoring of service usage[200]); 	. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bush with the teaching of Lindstrom because a user would have been motivated to provide temporary level increase for the use of selected functions, taught by Bush, when a user exhibits selected behavioral pattern, taught by Lidstrom, in order to automatically and efficiently adapt a user to a service level based on a user’s monitored behavior and service usage.(see Lidstrom, para. 0005)
In regards to claim 13, Bush teaches a non-transitory computer readable medium storing an information processing program causing a computer to execute a process comprising: 	increasing a difficulty level required for a user to perform an operation of the information processing apparatus for a predetermined temporary trial period(see US 20160352752, Bush, para. 0023, where a user requests and receives temporary access authorization to perform a desired operation, wherein the desired operation may entail performing a repair[i.e. a more difficult operation]); 	after the predetermined temporary trial period, restoring the difficulty level required to perform the operation to a state before the predetermined temporary trial period(see US 20160352752, Bush, para. 0019, where access privileges are restored to the original level after a temporary level increase); 	Bush does not teach then detecting the user’s activity relating to the operation during the predetermined temporary trial period;  	setting an authority level of the user with respect to the operation based on at least the detected activity during the predetermined temporary trial period;  	However, Lidstrom teaches then detecting the user’s activity relating to the operation during the predetermined temporary trial period(see US 20110125509, Lidstrom, para. 0036, 0039 and fig. 2, where a user’s service usage and behavior are monitored[i.e. detected]);  	setting an authority level of the user with respect to the operation based on at least the detected activity during the predetermined temporary trial period (see US 20110125509, Lidstrom, para. Para. 0045 and fig. 2, step 208, where a user’s service level is adapted[208] based on the monitoring of service usage[200]) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bush with the teaching of Lindstrom because a user would have been motivated to provide temporary level increase for the use of selected functions, taught by Bush, when a user exhibits selected behavioral pattern, taught by Lidstrom, in order to automatically and efficiently (see Lidstrom, para. 0005) 	. 2.) Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160352752, Bush in view of US 20110125509, Lidstrom and further in view of US 10237304, Sokolov 	In regards to claim 2, the combination of Bush and Lidstrom teach the information processing apparatus according to Claim 1, 	wherein, the operation is using a function of the information processing apparatus that is limited depending on the authority level of the user(see US 20110125509, Lidstrom, para. 0044-0045, wherein the user is limited to a service level based on a user’s qualifications[i.e. authorization level]), and  	the combination of Bush and Lidstrom did not teach wherein the processor is programmed to:detect a degree of inconvenience to the user based on the user’s performance of the operation during the predetermined temporary period; and set the authority level of the user after the predetermined period has expired 	However, Sokolov teaches wherein the processor is programmed to:detect a degree of inconvenience to the user based on the user’s performance of the operation during the predetermined temporary period(see US 10237304, Sokolov, col. 2, lines 15-18, where a stressful emotion may be detected and correlated with a computer activity); and(see US 10237304, Sokolov, col. 6, lines 15-27, where a child may be given privileges for an extended period of time after having privileges for a limited period of time). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bush with the teaching of Lindstrom because a user would have been motivated to enhance the behavior analysis, taught by the combination of Bush and Lidstrom, by applying the emotional analysis, taught by Sokolov, in order to determine user authorization to requested computer activities(see Sokolov, col. 1, line 65-col. 2, line 13) 	 	In regards to claim 3, the combination of Bush, Lidstrom and Sokolov teach the information processing apparatus according to Claim 2, wherein the operation made more difficult by requiring more operation steps to use the function or by making it more difficult to find an element corresponding to the function than in a state before the predetermined temporary period(see US 10237304, Sokolov, col. 1, line 65 – col. 2, line 7, where a user’s stress level regarding performing a computer activity may be determined based on the amount of movements a user performs. For example, as a result of performing additional steps [i.e. more operations], a user may be required to make additional movements). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bush with the teaching of Lindstrom because a user would have been motivated to enhance the behavior analysis, taught by the combination of Bush and Lidstrom, by applying the emotional (see Sokolov, col. 1, line 65-col. 2, line 13)
3.)  Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160352752, Bush in view of US 20110125509, Lidstrom and further in view of US 20040177270, Little
In regards to claim 8, the combination of Bush and Lidstrom teach the information processing apparatus according to Claim 1. The combination of Bush and Lidstrom do not teach wherein the processor is programmed to: 	set the authority level of the user so that use of a function of the information processing apparatus is disabled or becomes more difficult by setting a user interface 	However, Little teaches wherein the processor is programmed to: 	set the authority level of the user so that use of a function of the information processing apparatus is disabled or becomes more difficult by setting a user interface (see US 20040177270, Little, para. 0027 and 0061, where functions, applications, and settings are disabled when an authorization level is set to prevent a party from circumventing device control).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Bush and Lidstrom with the teaching of Little because a user would have been motivated to enhance data security by applying data integrity to a user’s credential information before (see Little, para. 0006)
In regards to claim 9, the combination of Bush, Lidstrom, and Little teach the information processing apparatus according to Claim 8, wherein the processor is programmed to: 	set the authority level of the user so that the use of the function is disabled or becomes more difficult when a detected degree of inconvenience to the user in performing the function is low(see US 20040177270, Little, para. 0027 and 0061, where functions, applications, and settings are disabled when an authorization level is set to prevent a party from circumventing device control). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Bush and Lidstrom with the teaching of Little because a user would have been motivated to enhance data security by applying data integrity to a user’s credential information before granting a user authorization to partake in computer activities taught by the combination of Bush and Lidstrom(see Little, para. 0006)
In regards to claim 11, the combination of Bush, Lidstrom, and Little teach the information processing apparatus according to Claim 8, wherein the processor is programmed to:  	set the authority level of the user based on a degree of inconvenience to another user who belongs to an organization identical to an organization of the user when a degree of inconvenience of the user in performing the function cannot be (see US 20040177270, Little, para. 0027, where users at a corporation are prevented from performing certain function due to an administrator applying a corporate control setting). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Bush and Lidstrom with the teaching of Little because a user would have been motivated to enhance data security by applying data integrity to a user’s credential information before granting a user authorization to partake in computer activities taught by the combination of Bush and Lidstrom(see Little, para. 0006)
 	4.) Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160352752, Bush in view of US 20110125509, Lidstrom and further in view of US 20040177270, Little 	In regards to claim 10, the combination of Bush, Lidstrom, and Little teach the information processing apparatus according to Claim 8. The combination of Bush, Lidstrom, and Little do not teach wherein the processor is programmed to: 	prohibit changing the authority level of the user when a detected degree of inconvenience to the user in performing the function is high 	However, Sokolov teaches wherein the processor is programmed to: 	prohibit changing the authority level of the user when a detected degree of inconvenience to the user in performing the function is high(see US 10237304, Sokolov, fig. 2D, steps 238, 240, 262, and 264, where emotional data is detected and applied to a policy to deny access to an activity). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bush with the teaching of Lindstrom because a user would have been motivated to enhance the behavior analysis, taught by the combination of Bush, Lidstrom, and Little by applying the emotional analysis, taught by Sokolov, in order to determine user authorization to requested computer activities(see Sokolov, col. 1, line 65-col. 2, line 13) 	In regards to claim 12, the combination of Sokolov, Spertus, and Little teach the information processing apparatus according to Claim 8. The combination of Bush, Lidstrom and Little do not teach wherein the processor is programmed to: 	set the authority level of the user by assuming that a degree of inconvenience of the user in performing the function is low if the degree of inconvenience cannot be detected and a management objective relating to the function is set to a high target achievement level 	However, Sokolov teaches wherein the processor is programmed to: 	set the authority level of the user by assuming that a degree of inconvenience of the user in performing the function is low if the degree of inconvenience cannot be detected and a management objective relating to the function is set to a high target achievement level (see US 10237304, Sokolov, fig. 2A, where an emotional sensor[215] generates context data to determine stress levels[i.e. degree of inconvenience] that’s used to determine a degree of access[i.e. grant or deny]).(see Sokolov, col. 1, line 65-col. 2, line 13)
5.) Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160352752, Bush in view of US 20110125509, Lidstrom and further in view of US 10237304, Sokolov and further in view of US 20110258697, Ikeda
In regards to claim 4, the combination of Bush, Lidstrom, and Sokolov teach the information processing apparatus according to Claim 2. The combination of Bush, Lidstrom, and Sokolov do not teach wherein the processor is programmed to: 	adjust a length of the predetermined temporary period 	However, Ikeda teaches wherein the processor is programmed to: 	adjust a length of the predetermined temporary period (see US 20110258697, Ikeda, para. 0012, where the predetermined time is changed by a change unit). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Bush, Lidstrom, and Sokolov with the teaching of Ikeda because a user would have been motivated to protect system, taught by the combination of Bush, Lidstrom, and Sokolov, (see Ikeda, para. 0012)
In regards to claim 5, the combination of Bush, Lidstrom, and Sokolov teach the information processing apparatus according to Claim 4, wherein the processor is programmed to: 	shorten the predetermined temporary period when a management objective relating to the function is set to a high target achievement level(see US 20110258697, Ikeda, para. 0012, when a predetermined time is changed to a second shorter time period when a first authentication objective is met). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Bush, Lidstrom, and Sokolov with the teaching of Ikeda because a user would have been motivated to protect system, taught by the combination of Bush, Lidstrom, and Sokolov, from unauthorized users by use of a first, second authentication units and a change unit in order to assure a user has logout from a system.(see Ikeda, para. 0012)
In regards to claim 7, the combination of Bush, Lidstrom, and Sokolov teach the information processing apparatus according to Claim 4, wherein the processor is programmed to:  	shorten the predetermined temporary period when a high degree of inconvenience is detected(see US 20110258697, Ikeda, para. 0012, when a predetermined time is changed to a second shorter time period when an attempt at a second authentication of a user is not achieved).(see Ikeda, para. 0012)6.) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160352752, Bush in view of US 20110125509, Lidstrom and further in view of US 10237304, Sokolov and further in view of US 20110258697, Ikeda and further in view of US 8201224, Spertus 	In regards to claim 6, the combination of Bush, Lidstrom, Sokolov and Ikeda teach the information processing apparatus according to Claim 4. The combination of Bush, Lidstrom, Sokolov and Ikeda do not teach wherein the processor is programmed to: 	prolong the predetermined period when a frequency of use of the function is low based on a use history of the user  	However, Spertus teaches wherein the processor is programmed to: 	prolong the predetermined period when a frequency of use of the function is low based on a use history of the user (see US 8201224, Spertus, col. 15, lines 1-11, where a predetermined time limit is extended for temporary use of a restricted software). 	It would have been obvious to one of ordinary skill in the art before the effective (see Spertus, col. 1, lines 16-30)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438